United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-456
Issued: June 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 23, 2013 appellant, through his attorney, filed a timely appeal from the
September 30, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has more than three percent permanent impairment of his
right arm, for which he received a schedule award.

1
2

5 U.S.C. §§ 8101-8193.

In its September 30, 2013 decision, OWCP determined that appellant was entitled to waiver of an overpayment
of compensation. Given this nonadverse determination, the matter is not currently before the Board. See 20 C.F.R.
§ 501.3.

FACTUAL HISTORY
On August 3, 2010 OWCP accepted that appellant, then a 54-year-old building
equipment mechanic, sustained right carpal tunnel syndrome due to performing his repetitive
work duties over time.
On August 10, 2010 appellant filed a claim (Form CA-7) for a schedule award due to his
accepted work injury.
In a March 24, 2011 report, Dr. Nicholas Diamond, an attending osteopath, discussed his
review of the medical records and the results of his physical examination and provided an
opinion that appellant had a seven percent permanent impairment of his right arm under the
standards of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009). He made reference to Table 15-23 (Entrapment/
Compression Neuropathy Impairment) on page 449 of the sixth edition of the A.M.A., Guides.3
Dr. Diamond chose grade modifiers from the table for the various categories, including test
findings (grade modifier 2), history (grade modifier 3), and physical findings (grade modifier 3).
Regarding the grading of the test findings category, he made reference to appellant’s March 16,
2010 electromyogram (EMG) testing. Dr. Diamond discussed appellant’s daily symptoms with
respect to history and his grip, pinch and sensation findings with respect to physical findings.4
He then averaged the grade modifiers and chose the default value of eight percent for the grade
modifier category. Appellant’s functional scale of 54 reduced the right arm impairment from
eight percent to seven percent.5
On August 27, 2011 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, reviewed the opinion of Dr. Diamond and determined that
appellant had five percent permanent impairment of his right arm under the standards of the sixth
edition of the A.M.A., Guides. He indicated that, applying Table 15-23, he disagreed with
Dr. Diamond’s assignment of grade modifier values. Dr. Berman stated:
“[T]est findings indicate motor conduction block, Grade 2 based upon test
findings, history significant intermittent symptoms, grade modifier 2. [P]hysical
examination by Dr. Diamond demonstrated normal two-point discrimination of
the right hand at [four millimeters], grip strength was slightly reduced on the right
compared to the left, however, was within normal limits. The Phalen’s test was
noted to be negative, as was the Tinel’s test on examination by Dr. Diamond.
There was no evidence of decreased sensation. Therefore, this represented grade
modifier 1. Therefore, the calculation is 2 plus 2 plus 1 equals 5 divided by 3, 1.6,
3

A.M.A., Guides 449, Table 15-23 (6th ed. 2009).

4

Dr. Diamond indicated that grip strength testing performed via Jamar Hand Dynamometer at Level III revealed
32 kilograms of force strength in the right hand versus 51 kilograms of force strength in the left hand. Pinch key
unit revealed 7.5 kilograms in the right hand versus 10 kilograms in the left hand. Semmes-Weinstein
Monofilament testing revealed a diminished sensibility of the right hand and two-point discrimination was four
millimeters in the right hand.
5

Id.

2

rounded off to 2. Therefore, this represents grade modifier 2 with a Grade C default
value midpoint five percent impairment. Based upon this evaluation, the
[QuickDASH] score is 54, which is grade modifier 2 and does not increase it.
Therefore, the recommendation is five percent impairment.”
By decision dated March 9, 2012, OWCP granted appellant a schedule award for five
percent permanent impairment of his right arm. The award ran for 15.6 weeks from March 24 to
July 11, 2011 and was based on the impairment rating of Dr. Berman.
In a May 11, 2012 decision, an OWCP hearing representative set aside OWCP’s
March 9, 2012 schedule award decision. OWCP was directed to refer the case file to Dr. Berman
for a supplemental opinion regarding as to why Dr. Diamond’s grade modifier determinations
were improper.
In a May 14, 2012 supplemental report, Dr. Berman further discussed why appellant’s
history and the findings on physical examination and diagnostic testing justified his opinion that
appellant had a grade modifier 2 for test findings, a grade modifier 2 for history and a grade
modifier 1 for physical findings. He continued to indicate that appellant had five percent
permanent impairment of his right arm.
By decision dated June 1, 2012, OWCP granted appellant a schedule award for a five
percent permanent impairment of his right arm based on the opinion of Dr. Berman.
In a December 4, 2012 decision, an OWCP hearing representative remanded the case to
OWCP in order to refer appellant for a second opinion evaluation regarding the permanent
impairment of his right arm.
On February 26, 2013 OWCP referred appellant to Dr. Robert Draper, Jr., a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a February 26, 2013 report,
Dr. Draper provided a history of appellant’s injury and reported the findings of his physical
examination. He determined that appellant had five percent permanent impairment of his right
arm under the standards of the sixth edition of the A.M.A., Guides. Dr. Draper’s impairment
calculation was based on his opinion that appellant had a grade modifier 2 for test findings, a
grade modifier 2 for history and a grade modifier 2 for physical findings. He indicated that
appellant’s diagnostic testing showed motor conduction block, that he had significant
intermittent symptoms and that his physical examination showed some decreased light touch
sensation over the right index finger. Dr. Draper indicated that appellant’s functional scale did
not change his right arm impairment from the default value of five percent.
On March 8, 2013 Dr. Morley Slutsky, a Board-certified occupational medicine physician
serving as an OWCP medical adviser, determined that appellant had a three percent permanent
impairment of his right arm under the standards of the sixth edition of the A.M.A., Guides. His
impairment calculation was based on his opinion that appellant had a grade modifier 1 for test
findings, a grade modifier 1 for history and a grade modifier 1 for physical findings. Dr. Slutsky
stated:
“I used Dr. Draper’s exam[ination] and he incorrectly assigned a score of 2 for
physical findings. [Dr. Draper] indicated there was median nerve motor block
3

without an explanation as to how he arrived at this conclusion. The
electrodiagnostic findings do not meet the criteria for median nerve conduction
block using Appendix 15-B, page 487 [of the sixth edition of the A.M.A.,
Guides]. I agree with the functional scale score. Appellant’s final average [grade
modifier] is 1 (as opposed to the 2 assigned by Dr. Draper).”
In a March 13, 2013 decision, OWCP determined that appellant has a three percent
permanent impairment of his right arm as opposed to the five percent impairment for which a
schedule award was previously awarded.
By letter dated March 14, 2013, OWCP advised appellant of its preliminary
determination that he received an overpayment of compensation in the amount of $4,828.75
based on the determination that he was only entitled to a schedule award for three percent
permanent impairment of his right arm. It also made a preliminary determination that appellant
was without fault in the creation of the overpayment and provided him an opportunity to request
waiver of recovery of the overpayment.
During a July 15, 2013 hearing before an OWCP hearing representative, counsel argued
that there was a conflict in the medical opinion evidence between the impairment rating of
Dr. Diamond and the impairment ratings of Drs. Berman, Draper and Slutsky.
In a September 30, 2013 decision, OWCP affirmed its March 13, 2013 schedule award
determination that appellant had no more than a three percent permanent impairment of his right
arm.6
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.9 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.10

6

Due to appellant’s financial circumstances, OWCP also granted appellant’s request for waiver of recovery of the
$4,828.75 overpayment of compensation.
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (1999).

9

Id.

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.11 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.12
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”13 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.14
ANALYSIS
OWCP accepted right carpal tunnel syndrome and found that appellant had three percent
permanent impairment of his right arm based on the impairment rating of Dr. Slutsky, a Boardcertified occupational medicine physician serving as an OWCP medical adviser.
The Board finds that there is a conflict between the impairment rating of Dr. Diamond, an
attending osteopath, and the impairment rating of Dr. Slutsky. The impairment rating of
Dr. Diamond also conflicts with and creates a conflict with the impairment ratings of
Dr. Berman, a Board-certified orthopedic surgeon serving as an OWCP medical adviser, and the
impairment rating of Dr. Draper, a Board-certified orthopedic surgeon who served as an OWCP
referral physician.
In a March 24, 2011 report, Dr. Diamond provided an opinion that appellant had a seven
percent permanent impairment of his right arm under the standards of the sixth edition of the
A.M.A., Guides. He made reference to Table 15-23 (Entrapment/Compression Neuropathy
Impairment) on page 449 and chose grade modifiers from the table for the various categories,
including test findings (grade modifier 2), history (grade modifier 3), and physical findings
(grade modifier 3). Regarding the grading of the test findings category, Dr. Diamond made
reference to appellant’s March 16, 2010 EMG testing. He discussed appellant’s daily symptoms
with respect to history and his grip, pinch and sensation findings with respect to physical
findings. Dr. Diamond then averaged the grade modifiers and chose the default value of eight
percent for the grade modifier category. Appellant’s functional scale of 54 reduced the right arm
impairment from eight percent to seven percent.
11

See A.M.A., Guides 449, Table 15-23.

12

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
functional scale score. Id. at 448-49.
13

5 U.S.C. § 8123(a).

14

William C. Bush, 40 ECAB 1064, 1975 (1989).

5

In contrast, OWCP’s physicians of record calculated different impairment ratings for
appellant’s right arm because they had differing opinions regarding appellant’s grade modifier
values. In August 27, 2011 and May 14, 2012 reports, Dr. Berman determined that appellant had
a five percent permanent impairment of his right arm under the standards of the sixth edition of
the A.M.A., Guides. This determination was based on his opinion that appellant had a grade
modifier 2 for test findings, a grade modifier 2 for history and a grade modifier 1 for physical
findings. In a February 26, 2013 report, Dr. Draper determined that appellant had a five percent
permanent impairment of his right arm under the standards of the sixth edition of the A.M.A.,
Guides. His impairment calculation was based on his opinion that appellant had a grade modifier
2 for test findings, a grade modifier 2 for history and a grade modifier 2 for physical findings.
On March 8, 2013 Dr. Slutsky determined that appellant had three percent permanent
impairment of his right arm under the standards of the sixth edition of the A.M.A., Guides. His
impairment calculation was based on his opinion that appellant had a grade modifier 1 for test
findings, a grade modifier 1 for history and a grade modifier 1 for physical findings.
Consequently, the case must be referred to an impartial medical specialist to resolve the
conflict in the medical opinion evidence between the impairment rating of Dr. Diamond and the
impairment ratings of OWCP’s physicians (Drs. Berman, Draper and Slutsky) regarding the
extent of appellant’s right arm impairment. On remand OWCP should refer appellant, along
with the case file and the statement of accepted facts, to an appropriate specialist for an impartial
medical evaluation and report including a rationalized opinion on this matter. After such further
development as it deems necessary, OWCP should issue an appropriate decision regarding
appellant’s schedule award claim.
CONCLUSION
The Board finds that there is a conflict in the medical opinion evidence regarding whether
appellant has more than three percent permanent impairment of his right arm and the case is
remanded to OWCP for further development of the medical evidence.

6

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: June 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

